DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 28, 2022, May 4, 2022 and June 10, 2022 were filed after the mailing date of the Final office action on February 8, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles (3,867,111) in view of Westeren et al. (3,164,452).
Knowles ‘111 discloses a vapor recovery system comprising a fuel tank (7) with an ullage space, a line (15) and manifold (20) for transporting vapor from the ullage space, two activated carbon adsorbent vessels for alternately receiving the vapor for recovery, and a heat source (57,58,60,61) connected to each vessel for providing hot water or steam for desorbing the hydrocarbons (see figure, col. 1, lines 5-16, col. 4, lines 41-44, col. 5, lines 1-39, col. 7, lines 8-17).  One skilled in the art will understand that the heat exchange medium will flow in its own chamber in the vessels, such as in a coil or shell/tube type heat exchanger, otherwise the sorbent material will be destroyed.  A conventional heat exchange arrangement is illustrated in the secondary reference to Westeren et al. ‘452 discussed below.
The instant claims differ from the disclosure of Knowles ‘111 in that there is a temperature control device for heating or cooling the heat transfer fluid and a thermal transfer fluid connection between the heat exchangers (claim 12).
Westeren et al. ‘452 disclose a gas drying device comprising parallel shell/tube adsorbent contactors (16,18) each including a plurality of tubes (22) filled with adsorbent (48) and surrounded by a shell housing (20), a heater (90) for heating a thermal transfer fluid, and pipes (44,46) for conducting the fluid from one contactor shell to the other shell for indirect heating contact with the adsorbent tubes during a regeneration phase.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the heat exchange arrangement of Knowles ‘111 by using the shell/tube contactor design of Westeren et al. ‘452 in order to provide heating that takes advantage of the exothermic nature of adsorption to supplement other heating energy.
Claims 2-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles ‘111 in view of Westeren et al. ‘452 as applied to claim 1 above, and further in view of Jaffe et al. (7,077,891).
Knowles ‘111 in view of Westeren et al. ‘452 discloses all of the limitations of the claims except that the sorbent is formed as a spiral wound sheets with a 2-30 wt% of a preferred binder and with a thickness of 0.01-2mm, and wherein the activated carbon is from a preferred precursor and has a BWC of 7-30 g/100cc.  
Jaffe et al. ‘891 disclose a spiral wound adsorbent sheet including activated carbon from a precursor such as coal or coconut shell mixed with 2-40 wt% of a polymer binder such as PTFE and having a thickness of 50-1000 microns (0.05-1 mm) (see abstract, figure 5, col. 6, line 65 to col. 7, line 22, col. 11, line 62 to col. 12, line 4, Table 5).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adsorbent beds of the primary references by using the sheet configuration of Jaffe et al. ‘891 in order to provide a contactor that allows for more rapid mass transfer and smaller devices with a lower pressure drop.  Regarding the BWC, this is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art in order to provide a sorbent material with sufficient uptake and capacity for recovering hydrocarbon vapors based on the amount of vapor input and desired level of recovery.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles ‘111 in view of Westeren et al. ‘452 as applied to claim 1 above, and further in view of Tonkovich et al. (6,652,627).
Knowles ’111 in view of Westeren et al. ‘452 discloses all of the limitations of the claims except that the sorbent material includes a thermally conductive filler of a preferred material.  Tonkovich et al. ‘627 disclose an adsorbent gas separator comprising heat conductive particulate solids mixed with the particulate sorbent (see claims 1, 31).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adsorbent of the primary references by using the sorbent/heat conductive particle mix of Tonkovich et al. ‘627 in order to provide sorbent material with increased thermal conductivity for heat transmission for more complete adsorption and desorption characteristics.  Regarding the conductive material, it is submitted that one having ordinary skill in the art would have known to use any conventional conductive particle such as aluminum or copper as long as it is inert and non-corrosive with respect to the treated gas.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a motivation for the method of claim 15 including the step of “wherein the endothermic desorption mode cools the heat transfer fluid which, once cooled, is moved through the first VRU, thereby cooling the first VRU,” in combination with the other recited process steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner agrees with applicant’s characterization of how the previously cited Yanagihara patent fails to disclose the shell/tube arrangement with sorbent in the tubes as recited in the amended claims.  The patent to Westeren et al. ‘452 is now cited to show this arrangement but does not disclose the endothermic energy cooling step of claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose heat management arrangements for adsorbent gas separators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl